DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New and amended claims are set forth.  Support for the amendments is found in the original filing.  No new matter is presented.
After further search and consideration allowable subject matter is below identified.
Terminal Disclaimer
The terminal disclaimer filed on 6/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application 17/118,953 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Paul Kale 6/9/2022 and 6/15/2022.
The application has been amended as follows: 



1.	(Currently Amended)  A composition of a lubricant for cold pilgering of zirconium alloy cladding tubes, the composition comprising:
from about 54% to about 55% by weight of water;
about 8.5% by weight of a base oil;
from 2.2 to 2.6% by weight of a lubricity enhancer;
from 1.2% to less than 1.6% by weight of an anti-wear agent; and
from 0.8 to 1.2% by weight of an anti-decomposition agent,
wherein the lubricity enhancer is a Brazil wax; 
wherein the base oil is different from the lubricity enhancer;
wherein the anti-wear agent is selected from the group consisting of benzenesulfonic acid, C10 to C16 alkyl groups, calcium salts, sulfuric acid, C16 to C24 alkyl derivatives, and combinations thereof; and
wherein the anti-decomposition agent is selected from the group consisting of 1,2-benzisothiazolin-3-one, potassium hydroxide, sodium hydroxide, ethylene glycol, and combinations thereof.
2-4.	(Canceled)
5.	(Canceled)  
6.	(Canceled)  
7-9.	(Canceled)
10.	(Currently Amended)  The composition of claim 1, further comprising about 16 wt. % of a fatty acid, wherein the fatty acid is different from the base oil and from the lubricity enhancer.
11.	(Previously Presented)  The composition of claim 10, further comprising about 4.7% by weight of a pH enhancer.
12.	(Previously Presented)  The composition of claim 11, further comprising about 4% by weight of a viscosity modifier.
13.	(Currently Amended)  The composition of claim 12, further comprising at least one additive selected from the group consisting of corrosion inhibitors, natural animal fats, and animal fatty acid esters, wherein the natural animal fats are different from the base oil, the lubricity enhancer, and the fatty acid.
14.	(Previously Presented)  The composition of claim 13, comprising about 7.6% by weight of the at least one additive.

Allowable Subject Matter
Claims 1 and 10-14 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art is Manka (US 2003/0220205) which while generally teaching a composition comprising certain of the compositional components teaches them in ranges which are materially different from those of the instant claims.  The instant claims now require specific species to be present in narrow ranges.  The prior art does not teach the claimed combination of base oil and brazil wax or the claimed amounts thereof.  The remarks filed 5/25/2022 are persuasive.  The difference in ranges would result in materially different properties of the final product as to viscosity, adherence, wear protection, stability, etc.  There is no motivation to specifically select the claimed species esp. in the claimed ranges or to change the amounts of the compositional components of the cited prior art.  The prior art does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771